GLADNEY, Judge.
This action was instituted by Louisiana State Board of Medical Examiners for the purpose of obtaining an injunction and imposing penalties as provided under LSA-R.S. 37:1261 et seq. the petition alleging the defendant to be. engaged in the practice of *568medicine without a license. After trial, judgment was rendered in favor of plaintiff as prayed for, and defendant has appealed. Before this court this suit and that entitled Louisiana State Board of Medical Examiners v. Boisvert, 103 So.2d 507, have been consolidated for argument as the cases present similar issues of law and fact.
For the reasons set forth in our opinion rendered this day in Louisiana State Board of Medical Examiners v. Boisvert, the judgment from which appealed is affirmed at appellant’s cost.